I wish to offer my congratulations to Ambassador de Pinies on his well-deserved election as President of the fortieth session of the United Nations General Assembly and to thank his predecessor for his noteworthy services.
I avail myself of this opportunity to offer the heartfelt condolences of the people and Government of the Islamic Republic of Iran to the Government and people of Mexico in connection with the very tragic earthquakes in that country and express the hope that international co-operation, however inadequate, may help relieve the suffering of the Mexican people.
The present session of the General Assembly, which coincides with the fortieth anniversary of the founding of the United Nations, provides us with a welcome opportunity to take a more serious and responsible look at the present unpleasant world situation and, bearing in mind the high ideals of past and present generations, make an earnest effort to fill the gap between their ideals and our practice through constructive suggestions for the strengthening of this Organization so that it can move faster in the direction of our common human ideals.
In the course of the four decades of the life of this world Organization sincere, exhaustive and persistent attempts have been made at structuring a comprehensive international order to safeguard world peace and security, to develop friendly international relations on the basis of equality, to win collective co-operation for the resolution of international problems and to close the immense technical and economic gap that exists between the rich and poor countries. The end results of all these worthy efforts are manifested in the present form of the United Nations, which, despite its shortcomings, possesses enormous potential and offers great possibilities to mankind.
We are all aware of and agree on the relatively constructive role of the United Nations and its importance in certain complicated situations in the world today. Therefore, instead of utilizing this unique but brief opportunity to restate those common beliefs and praise the fruitful efforts of the United Nations in the political, economic, cultural and social fields, we should make an attempt to identify its weaknesses and find appropriate ways to remove them, in order to strengthen this international Organization.
As stated in the report of the Secretary-General on the work of the Organization,
"The United Nations cannot - and was not intended to - solve all the problems of the international community, but it is the best place to avoid the worst and to strive for improvement." (A/40/1, p. 3)
However, the experience of two world wars which threatened the existence of humanity in less than two decades and a rational analysis of the causes of the failure of the League of Nations to prevent the outbreak of the second of them show that the world community has not yet succeeded in the effective and ideal employment of the great potential of this vast Organization for the just settlement of international disputes and the prevention of aggressive behavior - a regrettable fact that does not leave much room for simple-minded complacency.
In our opinion it is not a great achievement for man, as God's supreme creature on earth, to take pride in having occasionally healed his self-inflicted wounds in such an expensive, well-equipped world clinic.
The recognition of this reality must serve as the basis for constructive criticism to further the fulfillment of our obligations towards this Organization. The first priority in this approach is to assess the values governing this world Organization, because they are the only criteria for judging the success or failure of the United Nations' performance in the past.
There is no doubt that the life of every organization or constitution is dependent upon its value system and it goes without saying that for this very reason the principles, bases, procedures and inevitably the decisions and performance of every organization, and in this particular case the United Nations, are not exempt from value judgments.
But the question is: how and by whom are these value judgments made? The founding of the United Nations and the structure of its organs were overshadowed by the special circumstances and conditions of the political and military balance prevailing after the Second World War. Thus the basic concepts and fundamental values of this Organization, as manifested in the Charter of the United Nations, were all formulated within the framework of the historical and cultural values of the victors in the Second World War. That is why they do not represent the shared values of the majority of the members of the world community.
One of the principal reasons for the failure of the United Nations since its inception to implement the Articles of the Charter in the settlement or prevention of different international crises, particularly in terms of the issue of peace and security, is deeply rooted in this fundamental defect.
Consequently, the concept of justice that should be the main element in the infrastructure of the Charter of the United Nations is not clearly defined and is therefore exposed to all sorts of misinterpretation. A glance at the approach of the united Nations to different crises and problems demonstrates the unambiguous fact that the United Nations has always been mainly concerned with the preservation of the status quo and that the curtailment and temporary stoppage of crises is, in its vocabulary, synonymous with the carrying out of justice. It is quite evident that this approach is hardly likely to result in establishing lasting peace and security or to promise definitive solutions to any problems.
The other difficulty, in our opinion, is the fact that the Charter is full of contradictions and inconsistencies. A glaring example of this is the allocation of the right of veto to the few permanent members of the Security Council. Now, however, four decades after the formulation of the Charter, as there is absolutely no justification for the right of veto other countries have followed suit, and in practice behave as if they too were officially granted the same right, tending to disregard all international obligations and decisions whenever the latter happen to clash with their own interests. On the other hand, the Charter and the Organization itself have their raison d'etre in the acceptance of the principle whereby all Members should, in case of a clash between national and supra-national interests, abide by what is judged to be the interests of th? world community.
It is manifestly clear that the Charter cannot logically make such unjustifiable exceptions of a few countries as far as this fundamental principle is concerned; by having done so it has made a dead letter of its most basic principle and thereby eliminated all operative guarantees for the execution of the decisions of its Security Council.
When we note that from the time of its inception up to September 1985 the Security Council has issued sane 570 resolutions on important international crises, most of which never affected any situation; when we can see very few highlights in the performance of the Security Council; when we consider that the Security Council has failed to put an end to any significant international crisis; when we know that the Security Council's record even in reducing international tension and restricting wars within the framework of existing international laws is insignificant, we are bound to reach the inevitable conclusion that the Council's structure does not logically correlate with the philosophy of its foundation and that it must therefore be replaced by another international apparatus to carry out the important obligation of preserving international peace and security. More significantly, since the foundation of the United Nations, more than 20 million human lives have been lost in the course of some 140 international disputes. Certainly the United Nations has made efforts to prevent or contain such disastrous incidents, but unfortunately existing statistics show that the United Nations efforts have, for a variety of reasons, failed to achieve any substantial results.
I do not suppose that I need to emphasize the fact that the obligation to respect one's commitments is the most primary and fundamental basis for every international agreement. There is no doubt that this principle is the basis of all international laws, agreements and organizations. And the destruction of this fundamental principle would be tantamount to nullification of all mankind's achievements over the decades in the form of international laws and conventions designed to enable men to live without destructive wars and to assert the rights of nations in all social fields.
I must declare here unequivocally that there is an increasing and alarming trend for aggressors against the rights of nations to attack this fundamental
principle. Violation of international laws and norms, especially when questions of international and national peace and security are concerned, is on the increase in variety, quantity and quality, and those human communities which find themselves defenseless in the face of transgressions and aggressions are inevitably drawn to certain unilateral measures and arrangements in order to prepare themselves to confront all sorts of external aggression.
The frequent violation of international law discourages the human community from formulating new regulations or improving existing international laws. The majority of international treaties and conventions lack any international executive guarantees.
The obvious consequence of this process is an increase in demand for arms and weapons on an international level, the flourishing of the arms markets and merchants of death and intensification of the arms race, as a result of which potential aggressors are often persuaded actually to employ their well-stocked arsenals; and the reinforcement of this vicious circle can only end in the total destruction of all the human and economic resources of our planet.
In spite of the fact that colonialism today does not rob the economic resources of these countries and does not swallow their human and intellectual potential through direct military presence in the colonized territories, nevertheless the imposition of inescapable economic conditions on the nations of the third world by controlling markets which set the prices of new materials and industrial products, is the principal cause of the deepening gap between the poor and the rich.
Unfortunately the heavy cost of this is primarily borne by the third world. In the past year, we witnessed the debt crisis - which was exacerbated by an increase in the interest rate in the industrial countries - drag many of the debtor nations to the verge of economic bankruptcy, and arms expenditures broke all previous records.
We are of the opinion that the correlation between the sharp rise in the debts of the third world countries and expenditures on arms is in no way accidental. In other words, the third world's deep economic problems stem from the price the developing countries have to pay for the insane arms race of the big Powers. This correlation is established either indirectly through the export of economic crises from the industrial countries to the third world, or directly through the creation of political tensions in various regions, resulting in an increased demand for armaments.
We should admit that although the efforts of the United Nations and the Secretary-General to slacken the arms race have been conspicuous compared to other activities of this Organization, yet most of the measures ratified have, in effect, been vetoed by the super-Powers.
We believe that the United Nations cannot protect the third world, through the establishment of a new economic order, against the export of economic crises by the industrial West, unless these efforts are coupled with parallel efforts to decrease the pace of the arms race. This can only be achieved by the united, synchronized attempts of all the developing and non-aligned countries against obstacles created by the super-Powers in their bilateral and multilateral disarmament talks.
However, the super-Powers' persistence in the arms race and their continued efforts to excel each other, make their motives for the future Geneva talks highly suspicious. The super-Powers' carelessness towards the problems of the world community and the international tensions that they create on the strength of their arsenals do not leave much hope that humanity can live in a nuclear-free world in the future. The world community, however, expect their talks -this time to go beyond another boring repetitious show and to bring about some tangible results for the actual reduction in arms and prevention of nuclear war.
The United Nations role in preserving international peace and security should undergo a drastic transformation. If these changes require a new definition of obligations, there should not be any hesitation in redefining the United Nations Charter and reorganizing this Organization. The jurisdiction of the Secretary-General, particularly in relation to those conflicts which threaten international peace and security, should increase in such a way that bilateral discussions among the members of the Security Council and the ill wishes of the Powers which benefit from conflicts, do not create impediments for the Secretary-General and the Secretariat in finding just solutions for these conflicts. The United Nations should seriously work out means to guarantee and oversee the implementation of existing international laws, particularly those pertaining to universal human behavior at a time of war. Finding effective punitive measures for those who use force to settle their disputes is among the fundamental duties which should be entrusted to the United Nations. The rate of progress in the disarmament talks, in comparison with the speed of the arms race, is a matter of concern. The direction of these talks should undergo fundamental change and incentives for the arms race should be reduced. A most important consideration by the world community is the absence of an authoritative international body capable of implementing justice in time of conflict. Peace is a sacred word, but the administration of justice precedes that. The existing value system of the United Nations should be reviewed in order to remove this fundamental shortcoming. The qualitative and quantitative development of international organizations is absolutely essential to the present social life of the international community. But the more this need is felt, the more the big Powers become interested in influencing matters.
As soon as a number of countries show resistance in an international organization, every possible political and financial pressure is directed against that organization. This is exactly the sort of development we witness in the case of the United Nations Educational, Scientific and Cultural Organization (UNESCO).
In our belief, one of the goals of the Member States on this fortieth anniversary of the United Nations should be a decisive struggle against imperial-minded Powers that attempt to dominate the smooth operation of the international Organization.
The United Nations is undoubtedly facing many problems today. Our world, in spite of all the technical and scientific advancements, is suffering from an increasingly wide range of political, economic, cultural and social crises. The economic gap between the first and the third world is widening all the time. Human life on earth is being seriously threatened by an increase in nuclear arms. We should know, however, that all the problems which the world community expects the United Nations to solve, have not come to us from outer space. Rather, they are the direct consequence of the actions of the countries and regimes whose representatives are present here.
Our basic problem lies in a lack of political will in this Organization, which results in the adoption of useless resolutions as substitutes for the realization of the aspirations of human communities.
The United Nations is the last place for finding peaceful solutions to the crises of a deeply-troubled world. Do not let it become the venue of final deception, since other solutions, whatever they may be, will, alas, not be peaceful.
What I have said so far about the United Nations is not a product of subjective analysis; it is, on the contrary, the direct result of what the Islamic Republic of Iran has actually experienced in the last few year's.. The indifference and feeble reactions of the United Nations - and especially those of the Security Council - to the repeated acts of aggression by the Iraqi regime against Iran have given the world a very unfavorable impression of the United Nations in dealing with international tensions and crises.
Allow roe to ask members of this Assembly if they know of any international law or humanitarian norm that has not been violated by the Iraqi regime, whenever it could physically do so, for the consolidation of its aggression. If the answer is positive - and the whole world knows that it is - would this single case not be sufficient proof for the Members of the United Nations, and other organizations established to protect peace and security, justifiably to feel that they are left defenseless and alone to face external aggression? Forty years after the establishment of a world Organization which was created after the bitter experience of two world wars in order to prevent future anti-human barbarism, a regime with a five-year record of constant aggression declares most shamelessly that it will only accept "total war or cease-fire" in the context of its aggressive objectives.
I am convinced that the Assembly fully understands the true meaning of this Iraqi regime's slogan. And the Security Council, which has been rebuffed by the Iraqi regime with respect to its latest statement banning the use of chemical weapons, knows perfectly well that, by this, the Iraqi regime is simply saying that if the Islamic Republic of Iran does not agree with conditions set by this regime -which only serve to consolidate its aggression - then Iraq will be authorized, whenever it so chooses, to violate with impunity all international regulations and conventions that bear its worthless signature.
The 1925 Geneva Protocol banning the use of chemical weapons; the 1949 Geneva Conventions relative to the Treatment of Prisoners of War; the Convention relative to the Treatment of Civilian Persons in Time of War; the Annexed Protocol of 1977 to the 1949 Conventions; the 1907 Hague Convention respecting the Laws and Customs of War on Land; the 1972 Convention concerning the natural and cultural heritage; the 1982 Convention on the Law of the Sea concerning maritime pollution and free navigation; the 1944 Chicago Convention; the 1970 Hague Convention concerning the safety of civil aviation; and scores of other international conventions and resolutions to which all Members of this world community have unconditionally committed themselves in order to respect humane considerations in time of war -have they not all been created to improve upon the law of the jungle during wartime?
However, for the reasons already cited, and according to resolution 3314 (XXIX) on the Definition of Aggression adopted by the General Assembly in 1974, the Iraqi crimes in its aggression against the Islamic Republic of Iran are international crimes and, for this reason, it should also be an international obligation to react to these crimes and to punish the war criminals. The reason for the efforts of the Islamic Republic of Iran to persuade international organizations, and especially the United Nations, to take preventive and punitive action against the Iraqi regime is precisely because these international organizations are duty-bound to do so; but experience has, regrettably, shown us that the only effective way to counter Iraqi aggression is through the use of force.
We are certainly not happy to have reached this regrettable conclusion. The repeated violations of the agreement of 12 June 1984 banning raids on residential and civilian areas by the Iraqi regime illustrate the fact that the Islamic Republic of Iran has had to pay a very heavy price, under most trying circumstances, in abiding by this agreement unilaterally. The price includes some 6,000 civilians who day and night have been subjected to indiscriminate bombardment by Iraqi warplanes and the partial or total destruction of more than 50 towns. As we were paying such a heavy toll, we expected the United Nations to employ all levers at its disposal to stop these inhuman crimes.
But it is regret..able to have to admit the bitter fact that it was only our limited retaliatory actions backed by the support of millions of our people on the memorable day of Qods - "Jerusalem Day" - which made the Iraqi regime reduce its futile raids on residential and civilian areas. This is not to say that we do not appreciate the very sincere efforts of the Secretary-General, but we are of the opinion that as long as the whole of the United Nations and its organs do not co-operate with the efforts of the Secretary-General, the unilateral actions of the victim of aggression remain the only means of stopping or reducing aggression.
Allow me to go over the record of the Security Council and its behavior towards the Iraqi regime that has, as we have already explained, endangered international peace and security. We believe that, despite a slight modification of its unjust stance about this war in its last statement, the Security Council is still far from fulfilling the obligations entrusted to it by the United Nations Charter.
I should like to use this opportunity to remove certain ambiguities that may, because of a devotion to or for any other reason, remain in the minds of some representatives. We are sometimes asked why we do not respond to the proposals for a cease-fire or negotiations for the peaceful solution of the conflict made by the Security Council. We think that the way to answer this question is by the Security Council's answering a few other questions.
Why did the Security Council, despite its precedents in other international disputes, not condemn the flagrant aggression against the Islamic Republic of Iran by Iraq at the very beginning of the imposition of war on two nations, and why is it not ready to do so even now?
Why did the Security Council not denounce the Iraqi regime as one that resorted to force for the settlement of its alleged dispute with a neighbor and unilaterally abrogated all bilateral agreements between the two countries?
Why did the Security Council, despite its well-known behavior in other international disputes, not request the withdrawal of Iraqi occupying forces from our country in its first resolution on this war?
Does all this negligence not point an accusing finger at those who urged Iraq to invade Iran and, in addition to arming that regime to the teeth, helped consolidate its occupying forces in our country through the adoption of such notorious resolutions?
Now we ask those with the right of veto in the Council which always veto any decision that apparently goes against their interests how they expect us not to oppose what we consider to be absolute injustice.
We have often declared at this world Assembly that when responsible international authorities, especially the Security Council, do not show proper, timely reactions to violations of international law - as was the case when Iraq
invaded Iran and imposed an unwanted war on two nations - this only encourages the aggressor in its aggression. The behavior of the Iraqi regime is the example par excellence of this bitter fact.
Could the members of this international body not ask the Security Council why, with the numerous cases of violation of international law by the Iraqi regime in its aggression against the Islamic Republic of Iran throughout the course of five long years, it has sufficed to condemn the use of chemical weapons, and that with a one-and-half year delay after their first deployment and without even mentioning the name of the culprit?
Between 3 November 1983, when the delegation of the Islamic Republic of Iran reported the deployment of chemical weapons by Iraq, and between 26 March 1984, when the United Nations Mission to Iran submitted a report on the use of chemical weapons to the Security Council, and 25 April 1985, when the Security Council indirectly condemned the Iraqi regime for this crime, there were two intervals of 18 and 12 months respectively. How is this period of inaction rationalized? Can it be considered acceptable for the Security Council, as an international organ for the investigation of aggression that threatens world peace and security, to be the last party to take a stance on such a horrifying issue? And, even now, can anyone be certain that the Iraqi regime will not use chemical weapons again?
Five years have passed since the Iraqi aggression against the Islamic Republic of Iran. Each new year a new series of violations of international law by the Iraqi regime was added to that aggression. The statements and documents of the Secretary-General's missions to the Islamic Republic of Iran for the investigation of Iraqi war crimes, despite the fact that they revealed only small parts of those crimes, must have removed all traces of doubt from the minds of those who sincerely wish for the establishment of a lasting peace in the region and must have convinced them that that unscrupulous regime is not to be fully trusted. Those who simple-heartedly recommend an armed cease-fire must know that, if we put a lid on this fire temporarily, it will at a later date flare up in a far more destructive and devastating manner. We have no choice, therefore, even if we have to go through fire and water, but to extinguish it for ever.
The Islamic Republic of Iran is therefore determined to continue its just struggle for the full realization of justice, and by this, we mean circumstances in which the aggressor is properly punished and long-term peace and security in the region is firmly guaranteed. Any other solutions would only result in the payment of heavier prices in the future by us and other countries that have suffered from Iraq's aggression in the past. I believe that one thing is quite clear: the actions of the Iraqi regime in the last few months alone demonstrated that that regime spared no effort to bring oil exports and navigation by the littoral States of the Persian Gulf to a complete halt, and by doing this it was aiming at creating an economic oil crisis which would encourage the super-Powers to interfere in our regional affairs.
One problem that may serve as a proper criterion for the evaluation of the executive power, the range of effect and the stance of the United Nations in the settlement of world problems is the question of Palestine. I believe that the United Nations has issued more resolutions and statements and organized more seminars and meetings in the case of Palestine than in that of any other problem. The minds and souls of some 1 billion Moslems throughout the world are anxiously preoccupied with this question. No part of the world has ever witnessed so much cruelty, aggression, occupation and usurpation of people's rights for so long a time. No other international issue has ever drained so much of the financial and economic resources of so many countries.
Perhaps in no other area has international .'Law been violated to such an amazing extent. No other regional problem has ever involved so many different countries around a single issue. And on no other issue, when there was a flicker of hope for curbing aggression, has the United States of America so frequently used its unjust right of veto in order to expand and strengthen the criminal Israeli acts of aggression.
Despite all this, from among all questions and problems treated by the United Nations, there is scarcely an issue for the settlement of which the total performance of the United Nations has been so insignificant. As a result, the Zionist regime, supported by United States imperialism, has with impunity and without even lessening the scale of its violations of the rights of the Palestinian people with regard to the views of the United Nations, continued to destroy the human, cultural, historical and economic resources of the Palestinian nation more rapidly.
There are no limits to the evil consequences of this bitter fact. The Zionist regime has in fact, become a model of aggression, teaching potential aggressors in the world how to violate people's rights and how to ignore the reactions of the United Nations.
The Iraqi regime has been a good disciple of Israel. It has simply followed the Zionist regime's practices in the violation of international law while paying no attention to the international consequences of its actions. Is it not, therefore, the time for the United Nations to seriously change direction as far as its procedures and practices are concerned, in order to turn itself into an instrument for the execution of its Members' will to end such violations?
Do the disasters inflicted on the people of Lebanon and Palestine during the last twelve months not make a fundamental change in the performance of the
United Nations a necessity? Do the bloodstained roads and by-roads of Lebanese villages point to anything but the' inaction of international organizations, especially the United Nations? Does the split blood of the innocent Lebanese people not cry out for the conviction of those regimes in the region whose compromised positions were revealed in the so-called Jordan-Palestinian proposal? Are the statements made in the Assembly by certain heads of States promoting the infamous policy of "compromise and capitulate" to the usurper Zionist regime, not intended to bury the cause of the Palestinian people forever?
We declare here that the treacherous efforts by the Amman-Baghdad-Cairo axis for recognition and legitimization of the usurper Zionist regime are doomed to failure. We are convinced that the Islamic Ummat will in time confront this aggressor and restore its stolen rights in Palestine, the Golan Heights, the Gaza Strip, the West Bank, the Lebanon, Egypt and now Tunisia. The latest raid on • Tunisia by the latter-day Nazis occupying Palestine, which was carried out in complete harmony with the United States, serves as another reminder to certain reactionary, compromising elements in our region, that retreating before an aggressive enemy will only make it more violent. It demonstrated once again that the Zionist regime knows no limits for its aggressions and that all Arab and Islamic countries are potential targets for the future invasions of this satanic regime. In other words, this latest act of aggression is the proper reward for those who at this very rostrum uselessly praised the Israeli and American regimes.
The Muslims of Palestine, having learned this lesson whole-heartedly, continue their struggle to regain their usurped rights, and no plots may weaken their resolve for the liberation of Palestine and driving the big Powers out of their homeland.
In reviewing the record of the United Nations and its affiliated organs, we sometimes come across certain encouraging signs, such as the verdict of the International Court of Justice at the Hague on American aggression against Nicaragua. The value of this decision is more clearly recognized when we see the United States declaring that the ruling was outside the jurisdiction of this universally recognized international court. Such equitable decisions by united Nations organs should be strongly supported and helped to become dominant in the Organization. Otherwise aggression against independent countries and intervention in their affairs, and imposition of illegal jurisdiction, such as the so-called mobile sovereignty in the Persian Gulf and other areas granted to the United States fleet by the United States pirate Government itself, will continue unabated. The United States is also intervening in the internal affairs of Nicaragua and El Salvador and continuously tries to expand its hegemony over Latin American countries in political, military, and economic matters.
It is with regret that we have to mention other sensitive issues receiving similar treatment by the super-Powers in the United Nations. The ongoing talks on Afghanistan is one such issue.
Five years have passed since talks commenced under the auspices of the United Nations aimed at ending the occupation of Afghanistan. Due to certain reasons, however, there seems to be no tangible change in the position of the occupying party. This is what the Islamic Republic of Iran predicted from the very beginning, knowing that the absence of the true representatives of the Afghan people and the conditions set by the occupying forces for immediate withdrawal, had doomed the entire exercise to failure. But the United Nations, which already had the experience of dealing with similar issues for nearly 40 years, has not paid due attention to these two negative factors in these talks. Thus, we may ask, what is now the justification for the continuation of the talks?
Have these talks resulted in anything but entertainment for world public opinion and diverting it from the original question which was supposed to be the unjustified continuation of the occupation of Afghanistan? This problem can be solved only through the unconditional and Mediate withdrawal of the occupation forces, non-replacement of these troops by other imperialist forces, voluntary return of all Afghan refugees to their homeland, respect for Afghan national integrity, and the determination of the future of Afghanistan by the Afghan people themselves.
The Islamic Republic of Iran believes that the political crisis in South-East Asia, especially in Kampuchea, can be overcome only on the basis of the wishes of the peoples of that area and in an atmosphere free from great-Power intervention; the Islamic Republic of Iran also supports the aspirations of the Korean people for the unification of their country. On other continents, we must condemn the military occupation of the Argentinian Malvinas Islands and voice our strong support for the struggle of the people of Western Sahara for independence, and for the decisions of the Organization of African Unity and the united Nations in this respect.
Although the United Nations attitude towards the problem of South Africa is clear in comparison with other issues, what is happening in South Africa is a disgrace to humanity. Apartheid is a tunnel that bypasses all the intellectual, cultural and ethical achievements of mankind and links the 20th century to the dark ages of the past. The assistance granted by imperialism, particularly by the United States of America and its satellites, both in overt and covert forms, strengthens and fortifies this horrendous tunnel. The ruling clique in South Africa, supported by imperialism, has not only engaged in the shameless arrest and indiscriminate murder of the leaders of the anti-apartheid campaign but has also stepped up its acts of aggression against the front-line countries.
Not only the South African aggression but also the political realities and, more particularly, the economic situation of the African continent deserve our greater attention. Of course certain constructive measures taken by the United Nations' and the Secretary-General to channel economic assistance to the famine-stricken people of Africa in the past year are to be appreciated; but this aid, plus the voluntary assistance provided by some countries, is far too little to meet the real needs of the African people. The Islamic Republic of Iran has, as a
duty, extended a helping hand, but, unfortunately, because of problems emanating from the war imposed on us, assistance has not readied satisfying levels. Here I deem it necessary to draw the attention of other countries to this human responsibility which all of us must shoulder. How can we justify the poverty, hunger, famine and deprivation of large numbers of people in an era identified with progress and development? How will God and history judge us when we witness the deaths of tens of thousands of people from starvation and deprivation and still spend a great amount of our wealth and natural resources on a lunatic arms race? Can humanity take any pride in centuries of cultural and intellectual advances in view of such diabolical crimes?
I hope this fortieth anniversary of the United Nations will be marked as the beginning of the end of the miseries of mankind; an anniversary for the deepening and consolidating of human bonds, the development of bilateral relations, the establishment of peace, the negation of domination and aggression and the securing of justice throughout the world.
